
	
		I
		111th CONGRESS
		1st Session
		H. R. 2643
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Welch (for
			 himself and Mr. Hodes) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to provide
		  assistance in implementing cultural heritage, conservation, and recreational
		  activities in the Connecticut River watershed of the States of New Hampshire
		  and Vermont.
	
	
		1.Short titleThis Act may be cited as the
			 Upper Connecticut River Partnership
			 Act.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)the upper
			 Connecticut River watershed in the States of New Hampshire and Vermont is a
			 scenic region of historic villages located in a working landscape of farms,
			 forests, and the mountainous headwaters and broad fertile floodplains of New
			 England’s longest river, the Connecticut River;
				(2)the River provides
			 outstanding fish and wildlife habitat, recreation, and hydropower generation
			 for the New England region;
				(3)the upper
			 Connecticut River watershed has been recognized by Congress as part of the
			 Silvio O. Conte National Fish and Wildlife Refuge, established by the Silvio O.
			 Conte National Fish and Wildlife Refuge Act (16 U.S.C. 668dd note; Public Law
			 102–212);
				(4)the demonstrated
			 commitment to stewardship of the River by the citizens living in the watershed
			 led to the Presidential designation of the River as 1 of 14 American Heritage
			 Rivers on July 30, 1998;
				(5)the River is home
			 to the bi-State Connecticut River Scenic Byway, which was declared a National
			 Scenic Byway by the Department of Transportation in 2005 to foster heritage
			 tourism in the region;
				(6)each of the
			 legislatures of the States of Vermont and New Hampshire has established a
			 commission for the Connecticut River watershed, and the 2 commissions, known
			 collectively as the Connecticut River Joint Commissions—
					(A)have worked
			 together since 1989; and
					(B)serve as the focal
			 point and catalyst for cooperation between Federal agencies, States,
			 communities, and citizens;
					(7)in
			 1997, as directed by the legislatures, the Connecticut River Joint Commissions,
			 with the substantial involvement of 5 bi-State local river subcommittees
			 appointed to represent riverfront towns, produced the 6 volume Connecticut
			 River Corridor Management Plan, to be used as a blueprint in educating
			 agencies, communities, and the public in how to be good neighbors to a great
			 river;
				(8)in 2009, after 3
			 years of broad consultation, the Connecticut River Joint Commissions have
			 substantially expanded and published updates via the Connecticut River
			 Recreation Management Plan and the Water Resources Management Plan to guide
			 public and private activities in the watershed;
				(9)through a joint
			 legislative resolution, the legislatures of the States of Vermont and New
			 Hampshire have requested that Congress provide for continuation of cooperative
			 partnerships and that Federal agencies support the Connecticut River Joint
			 Commissions in carrying out the recommendations of the Connecticut River
			 Corridor Management Plan;
				(10)this Act
			 effectuates certain recommendations of the Connecticut River Corridor
			 Management Plan that are most appropriately directed by the States through the
			 Connecticut River Joint Commissions, with assistance from the National Park
			 Service and the United States Fish and Wildlife Service; and
				(11)where
			 implementation of those recommendations involves partnership with local
			 communities and organizations, support for the partnership should be provided
			 by the Secretary.
				(b)PurposeThe
			 purpose of this Act is to authorize the Secretary to provide to the States of
			 New Hampshire and Vermont (including communities in those States), through the
			 Connecticut River Joint Commissions, technical and financial assistance for
			 management of the River.
			3.DefinitionsIn this Act:
			(1)RiverThe
			 term River means the Connecticut River.
			(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(3)StateThe
			 term State means—
				(A)the State of New
			 Hampshire; or
				(B)the State of
			 Vermont.
				4.Connecticut river
			 grants and technical assistance program
			(a)In
			 generalThe Secretary shall establish a Connecticut River Grants
			 and Technical Assistance Program to provide grants and technical assistance to
			 State and local governments, nonprofit organizations, and the private sector to
			 carry out projects for the conservation, restoration, and interpretation of
			 historic, cultural, recreational, and natural resources in the upper
			 Connecticut River watershed.
			(b)CriteriaThe
			 Secretary, in consultation with the Connecticut River Joint Commissions, shall
			 develop criteria for determining the eligibility of applicants for, and
			 reviewing and prioritizing applications for, grants or technical assistance
			 under the program.
			(c)Cost-sharing
				(1)Federal
			 shareThe Federal share of the cost of carrying out a grant
			 project under subsection (a) shall not exceed 75 percent.
				(2)Non-Federal
			 shareThe non-Federal share of the cost of a project may be
			 provided in the form of an in-kind contribution of services or
			 materials.
				5.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this Act $1,000,000 for each fiscal
			 year.
		
